
	
		IB
		 Union Calendar No. 400
		111th CONGRESS
		 2d Session
		H. R. 3245
		[Report No. 111–670, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 16, 2009
			Mr. Scott of Virginia
			 (for himself, Ms. Jackson-Lee of
			 Texas, Ms. Waters,
			 Mr. Conyers,
			 Mr. Rangel,
			 Mr. Nadler of New York,
			 Ms. Zoe Lofgren of California,
			 Mr. Pierluisi,
			 Mr. Weiner,
			 Mr. Cohen,
			 Ms. Wasserman Schultz,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Payne,
			 Mr. Grijalva,
			 Mr. Paul, Mr. Moran of Virginia,
			 Ms. Norton, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			December 1, 2010
			Reported from the Committee on the Judiciary
		
		
			December 1, 2010
			Additional sponsors: Mr.
			 Filner, Mr. Gutierrez,
			 Ms. Edwards of Maryland,
			 Mr. Davis of Illinois,
			 Mr. Kucinich,
			 Ms. Corrine Brown of Florida,
			 Ms. Schakowsky,
			 Mr. Meeks of New York,
			 Ms. Fudge,
			 Mr. Carson of Indiana,
			 Mr. Hastings of Florida,
			 Mr. Rush, Mr. Israel, Mr.
			 Serrano, Mr. Frank of
			 Massachusetts, Mr. Maffei,
			 Mr. Braley of Iowa,
			 Mr. Jackson of Illinois,
			 Ms. Richardson,
			 Mr. Al Green of Texas,
			 Mr. Watt, Mr. Stark, Mr.
			 Waxman, Mr. Clay,
			 Mr. Cummings,
			 Mr. Brady of Pennsylvania,
			 Mr. Miller of North Carolina,
			 Ms. DeGette,
			 Mr. Capuano,
			 Ms. DeLauro,
			 Mr. McGovern,
			 Ms. Chu, Mr. Ellison, Ms. Lee
			 of California, Mr. Berman,
			 Mr. George Miller of California,
			 Mr. Cleaver,
			 Mr. Castle,
			 Ms. Clarke,
			 Ms. Kilpatrick of Michigan,
			 Ms. Baldwin,
			 Mrs. Capps,
			 Mr. Driehaus, and
			 Mr. Kissell
		
		
			December 1, 2010
			 Committee on Energy
			 and Commerce discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Controlled Substances Act and
		  the Controlled Substances Import and Export Act regarding penalties for cocaine
		  offenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Cocaine Sentencing Act of
			 2009.
		2.Elimination of
			 increased penalties for cocaine offenses where the cocaine involved is cocaine
			 base
			(a)Controlled
			 Substances ActThe following
			 provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are
			 repealed:
				(1)Clause (iii) of
			 section 401(b)(1)(A).
				(2)Clause (iii) of
			 section 401(b)(1)(B).
				(3)The sentence beginning
			 Notwithstanding the preceding sentence in section 404(a).
				(b)Controlled
			 Substances Import and Export ActThe following provisions of the Controlled
			 Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
				(1)Subparagraph (C)
			 of section 1010(b)(1).
				(2)Subparagraph (C)
			 of section 1010(b)(2).
				
	
		December 1, 2010
		 Committee on Energy
		  and Commerce discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
